ERVIN, Judge.
The employer/carrier (E/C), Home Health Services and Selective Insurance Company, appeal a decision of the judge of compensation claims (JCC) awarding benefits to claimant, Chattie Fields. We affirm the JCC’s rejection of the E/C’s statute of limitations defense1, and his direction to the E/C to authorize a physician who is not a surgeon.2
We construe the JCC’s reservation of jurisdiction on Field’s claim for chiropractic treatment as a denial of that claim without prejudice, as there was no evidence supporting such claim, and we affirm this as well.
AFFIRMED.
BARFIELD and BENTON, JJ, concur.

. Turner v. Keller Kitchen Cabinets, S, Inc., 247 So.2d 35, 40 (Fla.1971); Gilman v. South Fla. Water Management Dist., 584 So.2d 591, 596 (Fla. 1st DCA 1991); John Ringling Towers v. Klein, 573 So.2d 154 (Fla. 1st DCA 1991); Strack v. Executive Motors, Inc., 500 So.2d 703 (Fla. 1st DCA 1987); Munsinger v. Edge, 1 F.C.R. 103 (Fla.Ind.Comm’n 1953), cert. denied, 85 So.2d 757 (Fla.1955).


. Lewis v. Town & Country Auto Body Shop, 447 So.2d 403, 406 (Fla. 1st DCA 1984).